DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims require selecting or rejecting a suggested correction, and that the Office Action's position for rejecting this limitation explained on pages 3 and 5 of the Final Rejection is unreasonable.  Applicant further points out that the amended claims now require that the first set of the suggested corrections must be subject to a set of ordered rules for determining whether they are accepted or rejected, which even more clearly defines over Kumar's teaching of attempting to flip bits until there is some form of agreement.
In response to Applicant’s assertion that the Office Action's position of "attempting a correction for two different ones of a pair of codewords and seeing if there is an agreement" is unreasonable to teach “selecting or rejecting a suggested correction”, the Examiner asserts that despite the actions taken by Kumar above, Kumar still ultimately selects or rejects a suggested correction based on the outcome.  There is nothing in the claim that excludes the action taken by Kumar in order to select or reject the suggested correction.
In regards to the newly amended limitation, “applying a set of ordered rules for selecting one of accepting the first set of the suggested corrections or rejecting the first set of the suggested corrections”, the Examiner notes that this limitation has undue breadth as Applicant has not specified what the rules are, but only that the rules are ordered.  Kumar inherently meets this limitation as shown in the updated rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kumar et al (US Pat. Pub. 2017/0279468; hereinafter referred to as Kumar).
As per claim 1:	Kumar teaches a method for error correction in a flash memory device, comprising: 
obtaining suggested corrections (Fig. 2E, shaded blocks) as a result of decoding a codeword comprising a plurality of component codes (Fig. 2E, CW2-4), wherein the decoding is performed in connection with a read operation of data from the flash memory device (Fig. 4, 420; paragraph 9); 
determining whether a first set of the suggested corrections (Fig. 2E, shaded blocks of CW2) obtained based on a first component code of the plurality of component codes (Fig. 2E, CW2) agree (Fig. 2G, failed CWs intersection) with a second set of the suggested corrections (Fig. 2E or 2G, shaded blocks of CW3) obtained based on a second component code of the plurality of component codes (Fig. 2E, CW3), wherein the determining includes identifying at least a first one of the first set of suggested corrections (Fig. 2G, one of the shaded blocks of the set of shaded blocks of CW2) and at least a second one of the second set of suggested corrections (Fig. 2G, one of the shaded blocks of the set of shaded blocks of CW4) that both suggest corrections for a same two or more bits from the data read from the flash memory device (Fig. 2G, Failed CWs intersection) that are encoded by both the first and second component codes (Fig. 2G, CW2-4 encodes the same bits shown in the shaded area); and 
applying a set of ordered rules for selecting one of accepting the first set of the suggested corrections or rejecting the first set of the suggested corrections based on whether the first set of the suggested corrections and the second set of the suggested corrections agree (paragraph 59: “The intersection of all pairs of failed codewords can contain the error at the estimated location.  At failed error intersections, the flipping of the estimated bits can be tried and regular decoding can be performed”.  In other words, a flip test determines whether suggested corrections are in agreement.  If the flip test results in successful decoding (as with the intersection of CW2 and CW4), then the suggested corrections are in agreement and are accepted.  The ordered set of rules inherent in this instance are: 1. Perform a flip test; and 2. Use flip test result to determine whether suggested corrections are in agreement), the selecting being performed to provide error corrected data during performance of the read operation of the flash memory device (paragraph 59, first sentence).
As per claim 2:
	Kumar teaches the method of claim 1, wherein 
the codeword corresponds to an input payload having input bits (Fig. 1B, 190); 
the input bits are organized into a pseudo triangular matrix (Fig. 2B); 
each row or column of the pseudo triangular matrix differs from an adjacent row or column by two or more bits (Fig. 2B; paragraph 57); and 
the input bits are encoded using the plurality of component codes based on mapping each of the input bits to two or more of the plurality of component codes based on the pseudo triangular matrix (paragraph 58).
As per claim 3:
	Kumar teaches the method of claim 2, wherein 
the pseudo triangular matrix comprises a plurality of blocks (Fig. 2B, D1-D9); 
each of the plurality of blocks comprises two or more of the input bits (paragraph 57); 
the first component code and the second component code encode a same block of the plurality of blocks (paragraph 58).
As per claim 4:
	Kumar teaches the method of claim 1, wherein determining whether the first set of the suggested corrections agree with the second set of the suggested corrections comprises determining that the first set of the suggested corrections agrees with the second set of the suggested corrections in response to: 
determining that the first set of the suggested corrections and the second set of the suggested corrections comprise a same number of suggested corrections (paragraph 59, first sentence; Fig. 2G, failed CWs intersection); 
determining that the first set of the suggested corrections comprises a suggested correction (Fig. 2G, failed CWs intersection); and 
determining that the second set of the suggest corrections comprises the same suggested correction (Fig. 2G, failed CWs intersection).
As per claim 5:
	Kumar teaches the method of claim 4, further comprising selecting to accept the first set of the suggested corrections and the second set of the suggested corrections in response to determining that the first set of the suggested corrections agrees with the second set of the suggested corrections, by at least one bit (paragraph 59).As per claim 6:	Kumar teaches the method of claim 4, wherein a same two or more bits are mapped to both the first component code and the second component code (Fig. 2G, failed CWs intersection; paragraph 58).
As per claim 7:	Kumar teaches the method of claim 4, wherein the same number of suggested corrections is the error correction capability of the first component code and the second component code (paragraph 59, second sentence).
As per claim 8:	Kumar teaches the method of claim 1, wherein determining whether the first set of the suggested corrections agree with the second set of the suggested corrections comprises determining that the first set of the suggested corrections does not agree with the second set of the suggested corrections in response to: 
determining that the first set of the suggested corrections comprises a suggested correction for two or more bits that are mapped to both the first component code and the second component code (Fig. 2G, hashed area for CW2); and 
determining that the second set of the suggested corrections are for bits other than the two or more bits that are mapped to both the first component code and the second component code (Fig. 2G, hashed area for CW3).
As per claim 9:
	Kumar teaches the method of claim 8, the first set of the suggested corrections comprises a number of suggested corrections equal to an error correction capability of the first component code (paragraph 59, second sentence).As per claim 10:	Kumar teaches the method of claim 8, further comprising rejecting the first set of the suggested corrections in response to determining that the first set of the suggested corrections does not agree with the second set of the suggested corrections (paragraph 59).
As per claim 17:	Kumar teaches the method of claim 1, wherein the plurality of component codes are Bose- Chaudhuri-Hocquenghem (BCH) components (paragraph 61; Fig. 3A).
As per claim 18:	Kumar teaches a flash memory device, comprising:
a non-volatile memory (paragraph 41); and 
a controller configured to perform error correction for the non-volatile memory (Fig. 4, 410) by: 
obtaining suggested corrections (Fig. 2E, shaded blocks) as a result of decoding a codeword comprising a plurality of component codes (Fig. 2E, CW2-4), wherein the decoding is performed in connection with a read operation of data from the flash memory device (Fig. 4, 420; paragraph 9); 
determining whether a first set of the suggested corrections (Fig. 2E, shaded blocks of CW2) obtained based on a first component code of the plurality of component codes (Fig. 2E, CW2) agree (Fig. 2G, failed CWs intersection) with a second set of the suggested corrections (Fig. 2E or 2G, shaded blocks of CW3) obtained based on a second component code of the plurality of component codes (Fig. 2E, CW3), wherein the determining includes identifying at least a first one of the first set of suggested corrections (Fig. 2G, one of the shaded blocks of the set of shaded blocks of CW2) and at least a second one of the second set of suggested corrections (Fig. 2G, one of the shaded blocks of the set of shaded blocks of CW4) that both suggest corrections for a same two or more bits from the data read from the flash memory device (Fig. 2G, Failed CWs intersection) that are encoded by both the first and second component codes (Fig. 2G, CW2-4 encodes the same bits shown in the shaded area); and 
selecting one of accepting the first set of the suggested corrections or rejecting the first set of the suggested corrections based on whether the first set of the suggested corrections and the second set of the suggested corrections agree (paragraph 59: “The intersection of all pairs of failed codewords can contain the error at the estimated location.  At failed error intersections, the flipping of the estimated bits can be tried and regular decoding can be performed”.  In other words, a flip test determines whether suggested corrections are in agreement.  If the flip test results in successful decoding (as with the intersection of CW2 and CW4), then the suggested corrections are in agreement and are accepted.  The ordered set of rules inherent in this instance are: 1. Perform a flip test; and 2. Use flip test result to determine whether suggested corrections are in agreement), the selecting being performed to provide error corrected data during performance of the read operation of the flash memory device (paragraph 59, first sentence).
As per claim 19:
	Kumar teaches the flash memory device of claim 18, wherein 
the codeword corresponds to an input payload having input bits (Fig. 1B, 190); 
the input bits are organized into a pseudo triangular matrix (Fig. 2B); 
each row or column of the pseudo triangular matrix differs from an adjacent row or column by two or more bits (Fig. 2B; paragraph 57); and 
the input bits are encoded using the plurality of component codes based on mapping each of the input bits to two or more of the plurality of component codes based on the pseudo triangular matrix (paragraph 58).
As per claim 20:
	Kumar teaches a non-transitory computer-readable medium storing computer- readable instructions (paragraph 143), such that when executed, causes a controller of a flash memory device (Fig. 4, 410) to perform error correction by: 
obtaining suggested corrections (Fig. 2E, shaded blocks) as a result of decoding a codeword comprising a plurality of component codes (Fig. 2E, CW2-4), wherein the decoding is performed in connection with a read operation of data from the flash memory device (Fig. 4, 420; paragraph 9); 
determining whether a first set of the suggested corrections (Fig. 2E, shaded blocks of CW2) obtained based on a first component code of the plurality of component codes (Fig. 2E, CW2) agree (Fig. 2G, failed CWs intersection) with a second set of the suggested corrections (Fig. 2E or 2G, shaded blocks of CW3) obtained based on a second component code of the plurality of component codes (Fig. 2E, CW3), wherein the determining includes identifying at least a first one of the first set of suggested corrections (Fig. 2G, one of the shaded blocks of the set of shaded blocks of CW2) and at least a second one of the second set of suggested corrections (Fig. 2G, one of the shaded blocks of the set of shaded blocks of CW4) that both suggest corrections for a same two or more bits from the data read from the flash memory device (Fig. 2G, Failed CWs intersection) that are encoded by both the first and second component codes (Fig. 2G, CW2-4 encodes the same bits shown in the shaded area); and 
selecting one of accepting the first set of the suggested corrections or rejecting the first set of the suggested corrections based on whether the first set of the suggested corrections and the second set of the suggested corrections agree (paragraph 59: “The intersection of all pairs of failed codewords can contain the error at the estimated location.  At failed error intersections, the flipping of the estimated bits can be tried and regular decoding can be performed”.  In other words, a flip test determines whether suggested corrections are in agreement.  If the flip test results in successful decoding (as with the intersection of CW2 and CW4), then the suggested corrections are in agreement and are accepted.  The ordered set of rules inherent in this instance are: 1. Perform a flip test; and 2. Use flip test result to determine whether suggested corrections are in agreement), the selecting being performed to provide error corrected data during performance of the read operation of the flash memory device (paragraph 59, first sentence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar.
As per claim 11:	Kumar teaches the method of claim 1, wherein determining whether the first set of the suggested corrections agree with the second set of the suggested corrections comprises determining that the first set of the suggested corrections does not agree with the second set of the suggested corrections in response to: 
determining that the second set of the suggested corrections comprises a suggested correction for two or more bits that are mapped to both the first component code and the second component code (Fig. 2G, failed CWs intersection).
Not explicitly disclosed is determining that the first set of the suggested corrections are for bits other than the two or more bits that are mapped to both the first component code and the second component code.  However, it would have been readily apparent to a skilled artisan at the time the invention was filed that the teachings of Kumar would have rendered the above scenario obvious.  Kumar only shows a single example to facilitate explanation of the invention, but it any of the data blocks of Figs. 2 could have been faulty.  For example, a faulty block in CW2 and CW5 that did not intersect would have suggested that the corrections does not agree.  This is explicitly stated by Kumar in paragraph 59: “the intersection of two failing codewords is corrected using XOR parity.”  In other words, non-intersection of two failing codewords does not suggest a correction by those codewords.
As per claim 12:	Kumar teaches the method of claim 11, wherein the first set of the suggested corrections comprises a number of suggested corrections equal to an error correction capability of the first component code (paragraph 59, second sentence).
As per claim 13:	Kumar teaches the method of claim 11, further comprising rejecting the first set of the suggested corrections in response to determining that the first set of the suggested corrections does not agree with the second set of the suggested corrections (paragraph 59).
As per claim 14:	Kumar teaches the method of claim 1.  Not explicitly disclosed is wherein determining whether the first set of the suggested corrections agree with the second set of the suggested corrections comprises determining that the first set of the suggested corrections does not agree with the second set of the suggested corrections in response to determining that the first set of the suggested corrections and the second set of the suggested corrections do not have any suggested correction in common.  
However, such a feature would have been obvious for the following reasons.  Kumar only shows a single example to facilitate explanation of the invention, but it any of the data blocks of Figs. 2 could have been faulty.  For example, a faulty block in CW2 and CW5 that did not intersect would have suggested that the corrections does not agree.  This is explicitly stated by Kumar in paragraph 59: “the intersection of two failing codewords is corrected using XOR parity.”  In other words, non-intersection of two failing codewords does not suggest a correction by those codewords.
As per claim 15:	Kumar teaches the method of claim 14, further comprising rejecting the second set of the suggested corrections in response to determining that the first set of the suggested corrections does not agree with the second set of the suggested corrections (paragraph 59).
As per claim 16:
	Kumar teaches the method of claim 14, wherein 
the first set of the suggested corrections comprises a number of suggested corrections less than an error correction capability of the first component code (Fig. 2E, CW3); and 
the second set of the suggested corrections comprises a number of suggested corrections equal to an error correction capability of the second component code (Fig. 2E, CW2).
Not explicitly disclosed is the error correction capability of the component codes is 2.  In the example of Figs. 2, Kumar uses an error correction capability of 1.  However, Kumar teaches that the error correction capability can be any number t (paragraph 73).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a code with error correction capability 2.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because any error correction capability t was within the scope of the teachings of Kumar as shown in paragraph 73.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111